


Non-Compete Agreement


This NON-COMPETE AGREEMENT (this “Agreement”) dated as of November 29, 2011, and
effective as of the Closing Date (as defined in the Master CNN Agreement)
between ROBERT C. MORGAN and ROBERT MOSER, both having an address at c/o Morgan
Management, 1170 Pittsford Victor Road, Pittsford, New York 14534, and SUN
COMMUNITIES OPERATING LIMITED PARTNERSHIP, having an address at c/o Sun
Communities, Inc., 27777 Franklin Road, Suite 200, Southfield, Michigan 48034
(“SCOLP”).


R E C I T A L S
 
A.           This Agreement is being executed in connection with the conveyance
of those real properties known as the Club Naples, Naples Gardens and North Lake
Estates (the “Properties”), as more particularly described in the following
contracts: that certain Master CNN Real Estate Purchase Agreement, dated
November 9, 2011, between Robert C. Morgan, Robert Moser and SCOLP, as amended
(the “Master CNN Agreement”), that certain Agreement of Sale, dated November 16,
2011, between Club Naples RV Resort LLC and SCOLP, as amended (the “Club Naples
PSA”), that certain Agreement of Sale, dated November 16, 2011, between Kountree
RV Resort LLC and SCOLP, as amended (the “Naples Gardens PSA”) and that certain
Agreement of Sale, dated November 16, 2011, between North Lake RV Resort LLC and
SCOLP, as amended (the “North Lake PSA,” together with the Master CNN Agreement,
Club Naples PSA and Naples Gardens PSA, the “Sale Contracts”).  Capitalized
terms not defined herein shall have the meanings ascribed to them as set forth
in the Sale Contracts.
 
B.           In order to assure to SCOLP the value of the Properties and good
will associated with the Properties, Robert C. Morgan and Robert Moser have
agreed that in exchange for the consideration set forth below, neither they nor
any of their affiliated entities will engage in the development, ownership or
operation of any recreational vehicle community during the time and within the
area described herein.
 
C.           To accomplish the foregoing, and as a condition to the consummation
of the terms of the Sale Contracts, Robert C. Morgan and Robert Moser have
agreed to execute and deliver this Agreement.
 
NOW, THEREFORE, in consideration of Three Million Seven Hundred Three Thousand
Five Hundred Thirty Eight and 50/100 Dollars ($3,703,538.50)(the “Non Compete
Consideration”) to be paid by SCOLP to the Project Entities upon the closing of
the transactions set forth in the Sale Contracts, the parties hereto agree as
follows:
 
1.           Covenant Not to Compete.  Except for any recreational vehicle
communities currently owned by the Project Entities, Robert C. Morgan, Robert
Moser or their affiliates, Robert C. Morgan and Robert Moser, for themselves and
their affiliates, agree that, for a period of two (2) years after the Closing
Date, no such person or entity will (i) engage in the development, ownership or
operation of any recreational vehicle community, located within five (5) miles
of any of the Properties whether such operation involves the lease or sale of
recreational vehicle sites therein, and whether such development, ownership or
operation is direct or is indirect, through one or more entities, contractual
relationships or familial
 
 
 

--------------------------------------------------------------------------------

 
 
relationships, and whether such development, ownership or operation is as owner,
principal, agent, partner, shareholder, officer, director, member, trustee,
beneficiary, employer, employee, consultant, manager, lessor, lessee, or
otherwise, or (ii) solicit, divert or take away, or attempt to solicit, divert
or take away, any tenants or residents of any of the Properties, whether tenants
or residents now or in the future.
 
2.           Specific Enforceability.  Robert C. Morgan and Robert Moser agree
that, in the event of the violation of this Agreement, in addition to any and
all legal and equitable remedies which may be available, this Agreement may be
enforced by a temporary and/or permanent injunction in an action in
equity.  Robert C. Morgan, Robert Moser and SCOLP acknowledge that the remedy at
law for a breach or threatened breach of this Agreement would be inadequate and
that SCOLP would suffer irreparable harm in the event of the violation of this
Agreement.
 
3.           Escrow Holdback.   Robert C. Morgan, Robert Moser and SCOLP agree
that the sum of (i) Eight Hundred Thousand and No/Dollars ($800,000.00) of the
Non Compete Consideration, and (ii) the Five Percent Interest allocable to the
$800,000, shall be held in escrow at Closing by the Title Company (the “Escrow
Holdback”), pursuant to an escrow agreement to be agreed-upon between the
Principals, SCOLP and the Title Company, until the consummation of the sale and
acquisition of three (3) other recreational vehicle communities pursuant to that
certain Master BGT Real Estate Purchase Agreement by and between SCOLP and
Principals dated November 9, 2011, as amended on the date hereof (the “BGT
Sale”); provided, however, that in the event the BGT Sale does not occur on or
before February 28, 2012, the Escrow Holdback shall be returned to SCOLP unless
the parties otherwise mutually agree to extend.
 
4.           Limitation of Scope.  If the aforesaid covenants not to compete set
forth in Section 1 are found by any court having jurisdiction to be too broad in
extent, either as to the time period or geographical area designated, or
otherwise, then and in such case, the covenants not to compete shall
nevertheless remain effective, but shall be considered amended (as to time or
area or otherwise, as the case may be) to a point considered by said court to be
reasonable, and as so amended shall be fully enforceable.
 
5.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective executors, heirs,
administrators, personal representatives and successors
 
6.           Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument.
 
7.           Governing Law. The validity, meaning and effect of this Agreement
shall be determined in accordance with the laws of the State of Florida, without
giving effect to principles of conflict of laws.
 
8.           Rules of Construction. The parties acknowledge that each party and
its counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto.
 


 
 

--------------------------------------------------------------------------------

 
 
[Signatures on following page]

 
 

--------------------------------------------------------------------------------

 



 
[Signature Page to Non-Compete Agreement]


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
 




 
 
SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP,
a Michigan limited partnership
 
By:           Sun Communities, Inc., General Partner
 
By:  /s/ Jonathan Colman          
Name:  Jonathan Colman
Title:  Executive Vice President

 
 
/s/ Robert C. Morgan
ROBERT C. MORGAN
 
 
/s/ Robert Moser
ROBERT MOSER

 
 

--------------------------------------------------------------------------------

 
